Citation Nr: 0740434	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of traumatic 
right foot injury.


REPRESENTATION

Appellant represented by:	John A. Singleton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for right foot 
laceration with pes planus.  In July 2006, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  On August 21, 2006, the Board found 
that good or sufficient cause was shown under the provisions 
of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this 
appeal to be advanced on the Board's docket. The Board 
remanded the case to the RO in September 2006 for further 
development.  


FINDING OF FACT

A traumatic right foot injury clearly and unmistakably 
existed prior to the veteran's active duty service, and it 
did not permanently increase in severity during such service.


CONCLUSION OF LAW

The veteran's current right foot disability was not incurred 
in or aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

The veteran's induction examination noted complaints of an 
old left foot injury with second degree pes planus.  Because 
left/right errors are common in medical records, the 
separation examination notes a painful right foot due to an 
old injury caused by a glass cut, and there is no evidence of 
any other preservice injury, the Board finds the induction 
and separation examinations to be referring to the same 
preservice injury.  In light of the preservice history of a 
right foot injury and pes planus, the appellant did not enter 
active duty with sound feet and the presumption of soundness 
does not attach.

While the right foot injury was not incurred in service, the 
Board must still consider the question of aggravation in 
service of the pre-existing condition.  The veteran alleges 
that he aggravated his right foot during a hiking exercise in 
service.  There is no documentation of this in the service 
medical records.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board assigns 
great weight to the January 2007 VA examination report.  It 
identifies what records the examiner was relying on to make 
his statements about the veteran's inservice treatment and 
those statements are fully consistent with the service 
medical records contained in the veteran's claims folder.  
Additionally, the report speaks directly to the question of 
whether the veteran's prior right foot injury was aggravated 
by any incident in service.  

In January 2007, the VA examiner opined that the veteran's 
preservice right foot injury was not aggravated by his 
military service.  This opinion was based on both subjective 
and objective evidence.  As to the subjective symptomatology, 
the examiner asked the veteran twice if he felt more pain 
after the alleged hiking injury in service.  Both times, the 
veteran answered that his level of pain was the same before 
and after the hiking incident (once the acute symptoms went 
away).  The veteran's separation examination noted flat feet, 
implying bilateral pes planus, and third degree pes planus on 
the right foot that was painful due to an "old injury caused 
by glass cut."  The induction examination shows second 
degree pes planus.  The 2007 examiner explains that this 
difference in degree is most likely the result of a 
difference in judgment or training of the two physicians 
rather than an actual difference in the condition of the foot 
before and after service.  The examiner also notes the 
absence of a specific documented injury in service and that 
the difference of degree of pes planus in service is not 
demonstrative of an increased disability.  Therefore, the 
veteran's preservice right foot injury was not aggravated by 
service. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in December 2002 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination for the veteran's back.  VA 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for residuals of traumatic 
right foot injury is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


